I am unable to concur in the opinion of the majority of the court for the reason that the cases cited in support of the historical question there considered seem to me, in so far as they are applicable at all, to support the precise contrary of the conclusion therein reached. It is to be observed that the power and jurisdiction of the Superior Court in the premises is exactly defined in the statute, and that we are not concerned with the policy of that statute, or whether it expedites litigation or reduces the cost of it or whether a separation of issues on a new trial is or is not otherwise desirable. Nor can it be said that its jurisdiction is identical with that of the *Page 104 
Supreme Court. The obvious and patent exception of "error of law committed at the trial" cannot be considered by the Superior Court by the express provisions of the statute. The cases cited in the opinion in which the Supreme Court has granted a new trial on certain issues only were unquestionably rightly decided. The constitution has given to this court final "revisory" as well as appellate jurisdiction, beyond the power of the legislature to destroy or impair in respect of such matters as come within the jurisdiction of this court, and the power to "revise" is more and other than the power to affirm or to reverse on appeal. But not so is the case with the Superior Court. Its jurisdiction is purely statutory as the court itself is the creation of the statute. An examination of the Massachusetts' cases in the majority opinion is of little or no value, inasmuch as the statute of Massachusetts is so radically different from our own, and is as follows: "The courts may, at any time before judgment in a civil action, set aside the verdict, and order a new trial, for any cause for which a new trial may by law be granted,"etc. It will be observed that the words used are "may be granted," which are prospective in their signification, and that the same power is given to all courts without distinction, and that there is no limitation to the usual causes known to the common law and no exception of "error of law committed at the trial," and further that this power of granting new trials under this statute was held in Borrowscale  another v. Bosworth another, 98 Mass. 34, to be without limit, viz.: "The superior court has the power given it by statute, `at any time before judgment in a civil action, to set aside the verdict and order a new trial, for any cause for which a new trial may by law be granted.' The causes for which a new trial may by law be granted are not defined, and it is not easy to give an exact and complete definition. It was said by Chief Justice Shaw, in giving the opinion of the court in Cutler v. Rice, 14 Pick. 494, that `we know no limit to the power of the court so to interpose,' (to prevent the injurious consequences *Page 105 
proceeding from accident and misfortune) `where the plain and manifest dictates of justice require it; taking care that it shall never be so exercised as to encourage or shield negligence or fraudulent contrivance in the conduct of trials.'" And lastly, that the earliest exercise of such a power in that state is shown to have occurred in the year 1832, as shown in Winn v.Columbian Ins. Co., 12 Pick. 279, supra, and even then the consent of the plaintiff was deemed essential before the issue on the new trial could be narrowed to the question of damages only.
And this observation leads to an examination of the history and use of the phrase "usually granted at common law." We need go no further than to the majority opinion to find that the power of granting new trials was first granted to the Supreme Judicial Court existing under King Charles' Charter, and is first found expressed even then in the past tense in the Revision of 1798, "for reasons for which new trials have been usually granted at common law." The expression obviously postulates certain requirements, among which is the requirement that a cause for a new trial theoretically existing at the common law, but not theretofore invoked is not sufficient, since the requirement is that the causes must be such that new trials were actually granted theretofore because of them.
Another requirement is that sporadic and occasional instances prior to 1798 are not enough for the statute cannot be read omitting the word "usually." It also obviously restricts the enquiry to a period prior to 1798 and does not permit an enquiry as to a custom or usage not practiced until a generation later. Every English case without exception cited in the majority opinion and decided prior to 1798, shows that the division of issues on a new trial was conceded to be impossible. That a different view has since prevailed in certain minor English courts, such as before a jury in a Sheriff's Court as expounded by a common pleas decision in 1831, or even if it were authoritatively shown by a decision of the court of ultimate authority in England that a *Page 106 
different practice now prevails, are equally beside the mark. It may be a desirable practice and it may later have been adopted in English courts, but it was not so considered or acted upon when this jurisdiction was originally granted in this colony in 1798, and no English case has been cited, even if any exist, which shows the fact to be otherwise, the earliest English case cited in the majority opinion being in 1831.
One other statement, it seems to me, is erroneous in the majority opinion. It is this — that the Supreme Court upon the adoption of the constitution in 1843 had only such jurisdiction as was conferred by law. Sec. 3 of Art. XIV of the Constitution contained a direct grant of jurisdiction in these terms: "The supreme court, established by this constitution, shall have the same jurisdiction as the supreme judicial court at present established, and shall have jurisdiction of all causes which may be appealed to, or pending in the same; and shall be held at the same time and places, and in each county, as the present supreme judicial court, until otherwise prescribed by the general assembly." Until the General Assembly modified that grant all the jurisdiction of the Supreme Judicial Court remained in the Supreme Court.
I am accordingly of the opinion that the ruling of the trial justice in the Superior Court, to the effect that said court was without jurisdiction to grant the motion for a new trial in the question of damages only was correct and that the plaintiff takes nothing by his exception thereto.